DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 9, 2020 has been entered.  Claims 1, 10 and 17 have been amended.  Claims 9 and 16 have been cancelled.  Claims 1-8, 10-15 and 17-20 are pending in this application.  

Response to Arguments
3.	Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive. 
	On pages 7-9 of the response the Applicant argues that the combination of the references fail to teach the limitations of the amended claims.  Specifically the Applicant argues that Yeh does not teach or suggest the limitation of “a Light Emitting Diode (LED) display including a bezel component, two or more controller integrated circuits (ICs) mounted on the bezel component, and a memory unit mounted on the bezel component, the memory unit separate and distinct from the two or more controller ICs,” as recited in amended claims 1, 10 and 17.  The examiner respectfully disagrees.  
	As explained in the rejection below, Bibl already discloses a Light Emitting Diode (LED) display including a bezel component (Fig. 9; [0065], e.g., bezel 410), two or more controller integrated circuits (ICs) (Fig. 1A; e.g., one or more driver ICs 110) and a memory unit separate and distinct from the two or more controller ICs ([0008], [0057], e.g., IC chips 104/234 can .  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US 2017/0323871), and further in view of Liu et al. (US 2016/0190117). 
Regarding claim 1, Bibl discloses a mobile computing device (Figs 1A-1B; [0004], [0007]-[0008], e.g., a smart watch comprises a display module 100) comprising:
a Light Emitting Diode (LED) display ([0007], e.g., the display module 100 comprises a LED display 101), including:
a display panel (e.g., display panel 101); 
a substrate ([0007], e.g., substrate 102); 
two or more controller integrated circuits mounted (ICs) mounted on a non-display area of the substrate to directly drive the display panel ([0007], e.g.,  one or more driver ICs 110 mounted on a non-display area 111 of the substrate 102 to directly drive the display panel); and

Bibl further discloses the mobile computing device comprising: a bezel component (Fig. 9; [0065], e.g., bezel 410). 
Bibl does not specifically disclose wherein the controller integrated circuits (ICs) and the memory IC chip are mounted on the bezel component, and the controller integrated circuits (ICs) directly drive a serial interface into the display panel.
However, Yeh discloses a light-emitting diode (LED) display apparatus (Fig 1; [0027], e.g., the LED display apparatus 100) comprising:
a Light Emitting Diode (LED) display ([0027], e.g., the LED display 100), including:
a display panel (e.g., display panel 120); and
a substrate (e.g., substrate 110); and
two or more controller integrated circuits mounted (ICs) mounted on the substrate to directly drive a serial interface into the display panel ([0028], [0031], [0033], e.g.,  a plurality of ICs 130-13N mounted on the substrate 110 coupled to a serial interface 140 to directly drive a serial interface to the display panel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yeh in the invention of Bibl to electrically couple two or more controller integrated circuits mounted (ICs) to a serial interface in order to communicate driving information using any of currently known serial interfaces (see [0031] of Yeh). 
Bibl in view of Yeh does not specifically disclose wherein the controller integrated circuits (ICs) and the memory IC chip are mounted on the bezel component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Liu in the invention of Bibl in view of Yeh for mounting controller integrated circuits (ICs) and the memory IC chip on a bezel component of a display so that the IC chips can be covered by a slim bezel of a display device.    

Regarding claim 10, this claim is rejected under the same rationale as claim 1.

Regarding claim 17, Bibl discloses a smart watch (Fig. 1A-1B; [0004], [0007]-[0008], e.g., a smart watch comprises an OLED display module 100) comprising: 
a Light Emitting Diode (LED) display ([0007], e.g., a LED display 101); including: 
a display area (e.g., display area 101);
 a substrate ([0007], e.g., a substrate 102); 
two or more controller integrated circuits mounted (ICs) mounted on a non-display area of the substrate to directly drive the display panel ([0007], e.g., one or more driver ICs 110 mounted on the non-display area 111 of the substrate 102 to directly drive the display panel).; and a memory unit, the memory unit separate and distinct from the two or more controller ICs ([0008], [0057], e.g., IC chips 104/234 can include memory IC).
Bibl further discloses the mobile computing device comprising: a bezel component (Fig. 9; [0065], e.g., bezel 410).

However, Yeh discloses a light-emitting diode (LED) display apparatus (Fig 1; [0027], e.g., the LED display apparatus 100) comprising:
a Light Emitting Diode (LED) display ([0027], e.g., the LED display 100), including:
a display area (e.g., 120); and
a substrate (e.g., substrate 110); and
two or more controller integrated circuits mounted (ICs) mounted on the substrate to directly drive a serial interface into the display panel ([0028], [0031], [0033], e.g.,  a plurality of ICs 130-13N mounted on the substrate 110 coupled to a serial interface 140 to directly drive a serial interface to the display panel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yeh in the invention of Bibl to electrically couple two or more controller integrated circuits mounted (ICs) to a serial interface in order to communicate driving information using any of currently known serial interfaces (see [0031] of Yeh). 
Bibl in view of Yeh does not specifically disclose wherein the controller integrated circuits (ICs) and the memory IC chip are mounted on the bezel component.
However, Liu discloses two or more integrated circuits mounted (ICs) mounted on a bezel component of a display device (Figs. 2A-2C; [0003], [0025]-[0032], e.g., the IC chip 20 are provided within the slim bezel 200 of a display device). 
.    

6.	Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US 2017/0323871) and Liu et al. (US 2016/0190117), and further in view of Lee et al. (US 2009/0027369).     
Regarding claim 2, Yeh further discloses the light-emitting diode (LED) display apparatus, wherein each of the ICs comprise digital driver circuitry (Figs 3A-3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Bibl in view of Yen and Liu for providing digital driver circuitry in order to control a brightness and/or color through information of bits. 
Bibl in view of Yen and Liu does not disclose wherein the digital driver circuitry performs de-multiplexing operations. 
However, Lee discloses a digital driver circuitry (Fig. 1; [0038]-[0052], e.g., digital data driver 120) configured to perform de-multiplexing operations ([0044], e.g., demultiplexers 160 is coupled to i data lines D to separately provide i data supplied to the output lines O1 to Om/i to the i data lines D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Bibl in view of Yen and Liu to provide demultiplexers coupled to each output line and to supply data signals to a plurality of 

Regarding claim 11, this claim is rejected under the same rationale as claim 2.
Regarding claim 18, this claim is rejected under the same rationale as claim 2.

7.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US2017/0323871), Liu et al. (US 2016/0190117) and Lee et al. (US 2009/0027369), and further in view of  Kim et al. (US 2009/0295772). 
Regarding claim 3, Bibl in view of Yen, Liu and Lee does not specifically disclose the mobile computing device of claim 2, wherein the digital driver circuitry performs charging above threshold.
However, Kim discloses a digital driver circuitry performing charging above threshold (Fig. 2; [0046], [0048], e.g., if the pixel 40 is applied to the digital driving configuration, the voltage of the data signal is set to be higher than threshold voltage of the second transistor ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Bibl in view of Yen, Liu and Lee to set a voltage of a data signal to be higher than the threshold voltage of a transistor of a pixel so that power consumption from charging and discharging data signals can be minimized or reduced.  

Regarding claim 12, this claim is rejected under the same rationale as claim 3.

s 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US2017/0323871) and Liu et al. (US 2016/0190117), and further in view of Lee (US 2015/0309649).   
Regarding claim 4, Bibl further discloses the mobile computing device of claim 1, further comprising: IC chips (Fig. 1A; [0008], e.g., 104); and a flexible cable coupled between the LED display and the IC chips to transfer signals between the IC chips and the ICs ([0007]-[0008], e.g., FPC 108 coupled between the display 101 and the IC chips 104 to transfer signals). 
Bibl in view of Yeh and Liu does not disclose wherein the IC chips include a system on chip (SoC).
However, Lee discloses a system (Fig. 1, 10) comprising: a system on chip ([0056], e.g., SOC 400) including a processor configured to transmit display signals to a display driving integrated circuit ([0059], [0062], e.g., the display driving integrated circuit 200 may generate the display data DD based on the GUI image data GD provided from the processor 410). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Bibl in view of Yeh and Liu for using a variety of integrated (IC) chips including a system on chip because it is well known that System-on-Chip (SoC) architectures offer the advantage of scaling.

Regarding claim 13, this claim is rejected under the same rationale as claim 4.
Regarding claim 19, this claim is rejected under the same rationale as claim 4.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US2017/0323871) and Liu et al. (US 2016/0190117), and further in view of Lee (US 2015/0309649) and Shie (US 2007/0126970).  
	Regarding claim 5, Bibl in view of Yeh, Liu and Lee does not specifically disclose the mobile computing device of claim 4, wherein the flexible cable comprises a bond pad coupled to the ICs. 
	However, Shie discloses a bonding apparatus comprising: a bond pad configured to electrically couple a flexible cable and a drive IC (Fig. 1; [0019]-[0020], e.g., the bond pad 204 is used to couple a FPC 22 to a drive IC 21, also see [0021]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shie in the invention of Bibl in view of Yeh, Liu and Lee for using a bond pad to bond a FPC and ICs because by using the bonding apparatus the cost of fabricating a display device in mass production can be reduced (see [0025] of Shie). 

10.	Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US2017/0323871) and Liu et al. (US 2016/0190117), and further in view of Chang et al. (US 2016/0180821).    
Regarding claim 6, Bibl in view of Yeh and Liu does not specifically disclose the mobile computing device of claim 1, wherein the ICs are mounted to the bezel component via a Micro-Pick & Bond (MPB) process. 
However, Chang discloses a LED display wherein a driver IC is mounted to a display substrate via a Micro-Pick & Bond (MPB) process (Fig. 2; [0038]-[0039], e.g., the integrated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chang in the invention of Bibl in view of Yeh and Liu for mounting ICs to a bezel component via a Micro-Pick & Bond (MPB) process because Micro-Pick & Bond (MPB) technology can facilitate both the mass transfer of micron sized individual non-similar components which may be obtained from different substrates and also the installation of these components onto a final substrate which may be glass or flex (see [0019] and [0039] of Chang). 

Regarding claim 14, this claim is rejected under the same rationale as claim 6.
Regarding claim 20, this claim is rejected under the same rationale as claim 6.

11.	Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2015/0169011) in view of Yeh et al. (US2017/0323871) and Liu et al. (US 2016/0190117), and further in view of Bower et al. (US 2015/0371585).  
Regarding claim 7, Bibl in view of Yeh and Liu does not specifically disclose the mobile computing device of claim 1, wherein the ICs are mounted to the bezel component via a Micro-Transfer Process (MTP). 
However, Bower discloses a LED display wherein ICs are mounted to a display substrate via a Micro-Transfer Process (MTP) (see [0010], [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Bower in the invention of Bibl in view of Yeh and 

Regarding claim 8, Bibl in view of Yeh , Liu and Bower further discloses the mobile computing device of claim 7, wherein the LED display comprises a smart watch display (see [0004] of Bibl).

Regarding claim 15, this claim is rejected under the same rationale as claim 7.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623